NO. 12-11-00077-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

THE STATE OF TEXAS FOR                                 §         APPEAL FROM THE

THE BEST INTEREST AND                                  §         JUDICIAL DISTRICT COURT

PROTECTION OF K.W.                                     §         CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed an unopposed motion to dismiss this appeal. Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted,
and the appeal is dismissed.
Opinion delivered May 4, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     (PUBLISH)